OFFICE OFTHE      A7TORNEY      GENERAL         OFTEXAR
                                       AU8TlN
QUAl.DCZ.I(ucn
AlllQID~o(uu
                                                             -.~f?A                       iv.0
                                                                      !-/o,
                                              /j.l,     4   as
                                                      .’
        Honorable John R. Bhook               i -
        Crhlnal DirtriotAttoraoy
        6an Antonio, Tan8
        Dearslrr




                    Tour letter     oi so                        0, roqurrtr ea opinion
        tram thlr   department     upon t                        ted by fOU 68 follorr:
                    *Does Artiot      6834




                                 ouaoewat   lr aa offlolel   oao oi' whloh tho
        pub110 aad a11 oftloialr    mar take notloo,     wo arm laoloring   a
        oopy of thin opiaioa whomin those oarer aro tull7        di8ausrod.
                  It tollows th a the
                                   t lpplioqtion    0i population   brroket
        rtatutol to tho oity of saa Antonio lo oontrollod    by tho POPa-
        tion of the olty an dotoalaad  by the pollmiury      lnouaoomeat
        of the 1040 ooamm. ~o o o r a ia
                                       to g
                                          thla   la a o uno ea theea ot,
                                                                       lt7
  Roaor8blo      John 9. 6hook,   m&o 8


  ti 6aa Aatoaloha8 IIpopulation          of 555,145,@a& rinomA?-
  tlolr dt45e,    vemoa'o AnnotatedCivil Statutw, rppllor
.. to oltioa   hwln( I populatioa of more thaa 540,000 lahabl-
   tratr aa& lamr thaa ilb,OCO i.abbitmt#, your qoortloa18
   rooordlngly   lamorod in tho riilrutlrr.

                                               Yourstory trulf
                                           ATTORHETOEIWGL OF TE.XA6




                    A~PROv~oCT
                             8, 1940